UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Global Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2010 Date of reporting period: July 31, 2010 Item 1. Schedule of Investments: Putnam Global Equity Fund The fund's portfolio 7/31/10 (Unaudited) COMMON STOCKS (96.5%)(a) Shares Value Aerospace and defense (2.0%) L-3 Communications Holdings, Inc. 236,400 $17,266,656 Automotive (1.2%) Dongfeng Motor Group Co., Ltd. (China) 7,578,000 10,553,622 Banking (7.6%) Bank of China Ltd. (China) 14,096,000 7,438,483 Barclays PLC ADR (United Kingdom) 95,106 1,984,862 Bond Street Holdings, LLC 144A Class A (F)(NON) 138,315 2,835,458 China Construction Bank Corp. (China) 3,164,000 2,683,023 Governor & Co. of The Bank of Ireland (The) (Ireland) (NON) 5,904,823 6,575,561 Governor & Co. of The Bank of Ireland (The) ADR (Ireland) (NON) 205,360 907,691 Mizuho Financial Group, Inc. (Japan) 2,311,900 3,750,826 Mizuho Financial Group, Inc. 144A (Japan) 3,084,800 5,004,779 State Street Corp. 231,600 9,013,872 Wells Fargo & Co. 876,968 24,318,323 Biotechnology (0.9%) Amgen, Inc. (NON) 137,597 7,503,164 Cable television (2.3%) Comcast Corp. Class A 253,700 4,939,539 Kabel Deutschland Holding AG (Germany) (NON) 108,511 3,428,199 Time Warner Cable, Inc. 190,911 10,914,382 Chemicals (4.1%) Ashland, Inc. 383,200 19,485,720 BASF SE (Germany) 67,499 3,948,655 Honam Petrochemical, Corp. (South Korea) 37,493 5,458,938 Lanxess AG (Germany) 112,064 5,390,407 Commercial and consumer services (2.4%) Compass Group PLC (United Kingdom) 2,496,642 20,769,265 Communications equipment (0.8%) Research in Motion, Ltd. (Canada) (NON) 122,000 7,013,266 Conglomerates (1.4%) Mitsui & Co., Ltd. (Japan) 660,300 8,505,200 Vivendi SA (France) 130,998 3,154,425 Consumer finance (1.4%) Capital One Financial Corp. 273,300 11,568,789 Consumer goods (0.6%) Newell Rubbermaid, Inc. 198,700 3,079,850 Reckitt Benckiser Group PLC (United Kingdom) 44,940 2,204,307 Consumer services (0.8%) Avis Budget Group, Inc. (NON) 519,322 6,408,433 Electrical equipment (2.2%) Mitsubishi Electric Corp. (Japan) 2,079,000 18,193,624 Electronics (4.0%) Garmin, Ltd. 53,000 1,511,030 Intel Corp. 134,319 2,766,971 Media Tek, Inc. (Taiwan) 427,853 5,764,581 Texas Instruments, Inc. 806,000 19,900,140 Vishay Intertechnology, Inc. (NON) 423,568 3,596,092 Engineering and construction (0.5%) Aveng, Ltd. (South Africa) 822,109 4,062,332 Financial (0.8%) AerCap Holdings NV (Netherlands) (NON) 343,116 4,467,370 CIT Group, Inc. (NON) 55,500 2,017,980 Food (1.7%) Corn Products International, Inc. 176,700 5,891,178 Metro, Inc. (Canada) 191,800 8,190,575 Forest products and packaging (2.3%) Domtar Corp. (Canada) 174,600 10,214,100 International Paper Co. 361,800 8,755,560 Health-care services (2.3%) Aetna, Inc. 316,900 8,825,665 UnitedHealth Group, Inc. 344,600 10,493,070 Homebuilding (0.4%) Daito Trust Construction Co., Ltd. (Japan) 55,700 3,020,826 Insurance (5.1%) Allied World Assurance Company Holdings, Ltd. (Bermuda) 84,900 4,229,718 Aviva PLC (United Kingdom) 818,293 4,590,419 AXA SA (France) 547,142 10,103,687 ING Groep NV ADR (Netherlands) (NON) 231,500 2,227,030 Zurich Financial Services AG (Switzerland) 93,727 21,917,698 Investment banking/Brokerage (3.1%) Deutsche Bank AG (Xetra Exchange)(Germany) 77,328 5,411,011 Deutsche Bank AG (New York Exchange)(Germany) 32,500 2,282,800 Goldman Sachs Group, Inc. (The) 123,700 18,656,434 Machinery (2.5%) Kone OYJ Class B (Finland) 458,963 20,983,150 Manufacturing (0.3%) Oshkosh Corp. (NON) 67,800 2,330,964 Metals (2.9%) BHP Billiton, Ltd. (Australia) 144,442 5,206,656 Eurasian Natural Resources Corp. (United Kingdom) 223,121 3,174,660 Freeport-McMoRan Copper & Gold, Inc. Class B 102,400 7,325,696 Rio Tinto PLC (United Kingdom) 165,307 8,574,050 Natural gas utilities (0.4%) UGI Corp. 117,800 3,175,888 Oil and gas (11.0%) Apache Corp. 46,600 4,454,028 Chevron Corp. 105,700 8,055,397 Cimarex Energy Co. 149,900 10,323,613 Gazprom (Russia) (NON) 2,613,653 13,721,678 Oil States International, Inc. (NON) 217,400 9,987,356 OMV AG (Austria) 383,687 12,865,703 Petroleo Brasileiro SA ADR (Preference) (Brazil) 96,400 3,070,340 Petroleo Brasileiro SA ADR (Brazil) 65,500 2,384,200 StatoilHydro ASA (Norway) 937,950 19,000,216 Surgutneftegaz ADR (Russia) 483,303 4,900,692 Tatneft 144A ADR (Russia) (NON) 135,764 4,196,465 Pharmaceuticals (8.0%) Astellas Pharma, Inc. (Japan) 230,000 7,784,160 AstraZeneca PLC (United Kingdom) 152,686 7,760,060 Eli Lilly & Co. 434,900 15,482,440 Forest Laboratories, Inc. (NON) 58,800 1,631,700 Pfizer, Inc. 1,478,163 22,172,445 Sanofi-Aventis (France) 215,668 12,548,887 Publishing (2.0%) R. R. Donnelley & Sons Co. 1,005,900 16,969,533 Railroads (1.2%) Canadian National Railway Co. (Canada) 157,737 9,913,846 Real estate (1.4%) Chimera Investment Corp. (R) 880,300 3,406,761 CommonWealth REIT (R) 177,660 4,610,277 Renhe Commercial Holdings Co., Ltd. (China) 18,926,000 4,075,685 Regional Bells (0.5%) Verizon Communications, Inc. 141,500 4,111,990 Retail (5.2%) Aeropostale, Inc. (NON) 61,200 1,739,916 Alimentation Couche Tard, Inc. Class B (Canada) 24,829 517,115 Coach, Inc. 493,741 18,253,605 Industria de Diseno Textil (Inditex) SA (Spain) 30,730 2,035,989 Koninklijke Ahold NV (Netherlands) 1,684,098 21,656,111 Schools (1.8%) Career Education Corp. (NON) 624,300 15,251,649 Semiconductor (0.8%) Macronix International Co., Ltd. (Taiwan) 10,709,159 7,094,646 Shipping (0.7%) AP Moller - Maersk A/S Class B (Denmark) 279 2,357,141 Seino Transportation Co., Ltd. (Japan) 570,000 3,824,064 Software (3.8%) Longtop Financial Technologies Ltd. ADR (Hong Kong) (NON) 93,900 3,129,687 Microsoft Corp. 1,113,249 28,732,957 Technology services (0.3%) Computer Sciences Corp. 48,700 2,207,571 Telecommunications (0.6%) Telecity Group PLC (United Kingdom) (NON) 779,952 5,300,841 Telephone (2.2%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 448,700 18,691,054 Tobacco (2.5%) Philip Morris International, Inc. 411,400 20,997,856 Trucks and parts (0.5%) Aisin Seiki Co., Ltd. (Japan) 141,200 3,948,175 Total common stocks (cost $838,185,840) SENIOR LOANS (1.1%)(a)(c) Principal amount Value Visteon Corp. bank term loan FRN Ser. B, 5 1/4s, 2013 $8,640,000 $9,266,400 Total senior loans (cost $9,253,218) U.S. TREASURY OBLIGATIONS (0.1%)(a) Principal amount Value U.S. Treasury Inflation Protected Securities 2.375s, April 15, 2011 (i) $148,381 $151,654 U.S. Treasury Notes 2 3/4s, February 15, 2019 (i) 293,000 298,517 Total U.S. treasury obligations (cost $450,171) SHORT-TERM INVESTMENTS (0.4%)(a) Principal amount/shares Value SSgA Prime Money Market Fund 0.20% (i)(P) 130,000 $130,000 U.S. Treasury Bills with effective yields ranging from 0.26% to 0.31%, March 10, 2011 $1,840,000 1,836,693 U.S. Treasury Bills with effective yields ranging from 0.25% to 0.29%, December 16, 2010 658,000 657,343 U.S. Treasury Bills with effective yields ranging from 0.36% to 0.39%, November 18, 2010 482,000 483,063 Total short-term investments (cost $3,105,501) TOTAL INVESTMENTS Total investments (cost $850,994,730)(b) FORWARD CURRENCY CONTRACTS at 7/31/10 (aggregate face value $241,528,572) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America Australian Dollar Buy 8/18/10 $6,769,183 $6,385,659 $383,524 British Pound Sell 8/18/10 104,214 100,923 (3,291) Canadian Dollar Buy 8/18/10 5,990,876 5,844,662 146,214 Euro Sell 8/18/10 1,280,806 1,241,258 (39,548) Norwegian Krone Sell 8/18/10 3,073,005 2,903,145 (169,860) Swedish Krona Sell 8/18/10 376,414 356,937 (19,477) Swiss Franc Buy 8/18/10 1,206,549 1,198,224 8,325 Barclays Bank PLC British Pound Buy 8/18/10 1,050,770 1,017,198 33,572 Euro Sell 8/18/10 481,200 478,684 (2,516) Hong Kong Dollar Sell 8/18/10 4,564,259 4,559,929 (4,330) Japanese Yen Sell 8/18/10 14,816,039 14,668,794 (147,245) Norwegian Krone Buy 8/18/10 38,075 35,938 2,137 Swedish Krona Buy 8/18/10 3,708,112 3,515,225 192,887 Swiss Franc Buy 8/18/10 1,598,634 1,586,846 11,788 Citibank, N.A. Australian Dollar Buy 8/18/10 1,603,785 1,512,154 91,631 British Pound Sell 8/18/10 7,078,534 6,853,458 (225,076) Canadian Dollar Buy 8/18/10 2,593,491 2,532,030 61,461 Danish Krone Buy 8/18/10 3,865,944 3,733,578 132,366 Euro Buy 8/18/10 4,513,175 4,374,960 138,215 Hong Kong Dollar Sell 8/18/10 3,004,368 2,996,776 (7,592) Norwegian Krone Sell 8/18/10 2,361,207 2,230,379 (130,828) Singapore Dollar Sell 8/18/10 1,080,244 1,063,865 (16,379) Swedish Krona Sell 8/18/10 855,780 811,403 (44,377) Swiss Franc Buy 8/18/10 150,121 148,121 2,000 Credit Suisse First Boston International Australian Dollar Buy 8/18/10 1,156,792 1,089,788 67,004 British Pound Buy 8/18/10 4,057,903 3,927,788 130,115 Canadian Dollar Buy 8/18/10 1,340,472 1,308,488 31,984 Euro Sell 8/18/10 137,989 133,730 (4,259) Japanese Yen Buy 8/18/10 6,223,187 6,160,774 62,413 Norwegian Krone Sell 8/18/10 2,013,705 1,903,109 (110,596) Swedish Krona Buy 8/18/10 69,777 66,080 3,697 Swiss Franc Sell 8/18/10 5,123,747 5,052,442 (71,305) Deutsche Bank AG Canadian Dollar Buy 8/18/10 2,905,506 2,835,078 70,428 Euro Buy 8/18/10 1,183,026 1,146,588 36,438 Swedish Krona Buy 8/18/10 1,246,985 1,182,586 64,399 Swiss Franc Buy 8/18/10 1,053,735 1,039,840 13,895 Goldman Sachs International Australian Dollar Buy 8/18/10 4,743,828 4,471,267 272,561 British Pound Buy 8/18/10 204,033 197,543 6,490 Euro Sell 8/18/10 3,745,683 3,630,514 (115,169) Japanese Yen Buy 8/18/10 247,710 245,187 2,523 Norwegian Krone Sell 8/18/10 4,875,635 4,596,258 (279,377) Swedish Krona Buy 8/18/10 1,280,840 1,211,830 69,010 HSBC Australian Dollar Buy 8/18/10 882,086 831,405 50,681 British Pound Sell 8/18/10 1,221,373 1,190,117 (31,256) Euro Sell 8/18/10 6,095,678 5,909,793 (185,885) Hong Kong Dollar Sell 8/18/10 4,565,997 4,554,343 (11,654) Norwegian Krone Buy 8/18/10 1,503,966 1,419,199 84,767 Swiss Franc Sell 8/18/10 828,409 816,973 (11,436) JPMorgan Chase Bank, N.A. Australian Dollar Sell 8/18/10 965,571 910,350 (55,221) British Pound Sell 8/18/10 291,767 282,472 (9,295) Canadian Dollar Buy 8/18/10 6,250,613 6,105,788 144,825 Euro Buy 8/18/10 262,140 254,151 7,989 Hong Kong Dollar Sell 8/18/10 1,851,542 1,846,934 (4,608) Japanese Yen Sell 8/18/10 162,970 161,377 (1,593) Norwegian Krone Buy 8/18/10 633,671 598,301 35,370 Singapore Dollar Buy 8/18/10 7,492,434 7,411,798 80,636 Swedish Krona Sell 8/18/10 297,410 281,702 (15,708) Swiss Franc Buy 8/18/10 402,472 399,684 2,788 RBSF Australian Dollar Buy 8/18/10 9,233,778 8,703,959 529,819 British Pound Buy 8/18/10 6,019,917 5,828,144 191,773 Canadian Dollar Buy 8/18/10 3,785,388 3,695,770 89,618 Euro Sell 8/18/10 4,057,432 4,007,890 (49,542) Israeli Shekel Buy 8/18/10 1,124,690 1,096,956 27,734 Japanese Yen Buy 8/18/10 4,999,241 4,950,977 48,264 Swedish Krona Buy 8/18/10 1,863,380 1,766,410 96,970 Swiss Franc Buy 8/18/10 5,974,178 5,922,603 51,575 State Street Australian Dollar Sell 8/18/10 3,186,113 3,098,811 (87,302) Canadian Dollar Buy 8/18/10 69,088 67,472 1,616 Euro Buy 8/18/10 695,299 674,091 21,208 Israeli Shekel Buy 8/18/10 1,124,717 1,094,594 30,123 Norwegian Krone Sell 8/18/10 3,201,998 3,022,419 (179,579) Swedish Krona Buy 8/18/10 5,790,675 5,488,808 301,867 UBS AG Australian Dollar Sell 8/18/10 2,765,085 2,606,643 (158,442) British Pound Buy 8/18/10 15,173,938 15,098,672 75,266 Canadian Dollar Buy 8/18/10 973,361 950,271 23,090 Euro Sell 8/18/10 1,871,014 1,813,786 (57,228) Israeli Shekel Buy 8/18/10 1,124,717 1,093,761 30,956 Norwegian Krone Sell 8/18/10 4,420,849 4,176,292 (244,557) Swedish Krona Sell 8/18/10 178,654 169,342 (9,312) Swiss Franc Buy 8/18/10 3,881,038 3,853,852 27,186 WestPac Australian Dollar Buy 8/18/10 8,808,331 8,300,140 508,191 British Pound Buy 8/18/10 852,073 826,022 26,051 Canadian Dollar Buy 8/18/10 2,752,073 2,687,454 64,619 Euro Buy 8/18/10 2,726,495 2,641,869 84,626 Japanese Yen Sell 8/18/10 4,613,995 4,568,141 (45,854) Total Key to holding's abbreviations ADR American Depository Receipts FRN Floating Rate Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2009 through July 31, 2010. (a) Percentages indicated are based on net assets of $842,387,300. (b) The aggregate identified cost on a tax basis is $851,195,514, resulting in gross unrealized appreciation and depreciation of $47,924,176 and $73,163,521, respectively, or net unrealized depreciation of $25,239,345. (NON) Non-income-producing security. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $16,328 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $355,518,179 and $356,007,429, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $657,592 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 50.0% Japan 8.8 United Kingdom 6.6 Canada 4.3 Netherlands 3.4 France 3.1 China 3.0 Russia 2.8 Switzerland 2.7 Finland 2.5 Germany 2.5 Norway 2.3 Austria 1.6 Taiwan 1.6 Ireland 0.9 South Korea 0.7 Brazil 0.7 Australia 0.6 Bermuda 0.5 South Africa 0.5 Other 0.9 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $461,786 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $66,868,848 $10,665,594 $ Capital goods 44,643,102 22,141,799 Communication services 28,694,951 18,691,054 Conglomerates 3,154,425 8,505,200 Consumer cyclicals 60,285,423 13,574,448 Consumer staples 83,679,959 Energy 92,959,688 Financial 138,290,283 22,952,796 2,835,458 Health care 86,417,431 7,784,160 Technology 68,857,714 12,859,227 Transportation 12,270,987 3,824,064 Utilities and power 3,175,888 Total common stocks Senior loans 9,266,400 U.S. treasury obligations 450,171 Short-term investments 130,000 2,977,099 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ - $2,122,988 $ - Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $4,672,685 $ Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: September 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 28, 2010
